Memorandum Per Curiam.
The evidence does not support the finding that within the meaning of the cancellation clause it was impossible for defendant, after the issuance of Regulation W (adopted Aug. 21, 1941, by the Board of Governors of the Federal Reserve System),to carry on its business at the demised premises.
The judgment should be modified by increasing plaintiff’s recovery to the sum of $480, with interest and costs, and as modified affirmed, with $25 costs to appellant.
Hammer, Eder and Hecht, JJ., concur.
Judgment modified.